Citation Nr: 0918290	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  05-38 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for service-connected degenerative joint 
diagnosis, lumbar spine, neck (cervical spine) and right knee 
prior to December 6, 2006.  

2.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected degenerative joint disease 
of the right knee since December 6, 2006 .  

3.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected degenerative joint disease 
of the cervical spine since December 6, 2006.  

4.  Entitlement to an initial compensable disability rating 
for service-connected degenerative joint disease of the 
lumbar spine since December 6, 2006.  

5.  Entitlement to an initial compensable disability rating 
for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1980 to 
February 2004.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which, inter alia, granted service 
connection for degenerative joint disease of the lumbar 
spine, cervical spine, and right knee and for bilateral 
hearing loss, and assigned initial disability ratings of 20 
percent and 0 percent respectively, effective from March 1, 
2004.  In a September 2008 rating decision, the RO rated each 
of the Veteran's orthopedic disabilities separately, 
assigning 10 percent ratings for the cervical spine and right 
knee disabilities and a noncompensable rating for the lumbar 
spine disability, effective from December 6, 2006.  As such, 
the issues are framed as noted on the title page.  

The Veteran presented testimony before the undersigned 
Veterans Law Judge in a videoconference hearing in February 
2009.  A transcript of the hearing is associated with the 
Veteran's claim folder.  

The issues of increased initial ratings for degenerative 
joint disease of the cervical spine, lumbar spine, and right 
knee are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The competent medical evidence reflects that the Veteran has 
no more than level I hearing loss in either ear.


CONCLUSION OF LAW

The criteria for a initial compensable disability rating for 
a bilateral hearing loss disability have not been met at any 
time since the claim was filed.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.85 - 4.87, Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  That burden has not been met in 
this case.  

Nevertheless, the record reflects that the Veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  The Veteran was notified that his claim was awarded 
with an effective date of March 1, 2004, the first day after 
his release from service, and a noncompensable rating was 
assigned.  He was provided notice how to appeal that 
decision, and he did so.  He was provided a statement of the 
case that advised him of the applicable law and criteria 
required for a higher rating.  Although he was not provided 
pre-adjudicatory notice that he would be assigned an 
effective date in accordance with the facts found as required 
by Dingess, he was assigned the earliest date permitted by 
law.  38 U.S.C.A. § 5110(a).  

Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout his appeal of the claim.  Overton v. Nicholson, 20 
Vet. App. 427 (2006).  Thus, based on the record as a whole, 
the Board finds that a reasonable person would have 
understood from the information that VA provided to the 
appellant what was necessary to substantiate his claims, and 
as such, that he had a meaningful opportunity to participate 
in the adjudication of his claims such that the essential 
fairness of the adjudication was not affected 

VA has obtained service treatment records, afforded the 
Veteran physical examinations, obtained medical opinions as 
to the etiology and severity of disabilities, and afforded 
the Veteran the opportunity to give testimony before the 
Board.  All known and available records relevant to the issue 
decided herein have been obtained and associated with the 
Veteran's claims file; and the Veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Increased Rating for Bilateral Hearing Loss

The Veteran is seeking an increased disability rating for 
bilateral hearing loss.  He contends that his hearing loss is 
more severe than the current noncompensable rating indicates.  
Specifically, he states that he is unable to distinguish 
voices in conversation from any amount of background noise.  
He reports that his hearing loss causes difficulty at work 
and in his social relationships. 

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7. 

Following an initial award of service connection for a 
disability, separate ratings can be assigned for separate 
periods of time based on facts found.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  It is the policy of VA to 
administer the law under a broad interpretation, consistent 
with the facts in each case, with all reasonable doubt to be 
resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.

VA rating criteria for the evaluation of hearing loss 
disability provide ratings from zero (noncompensable) to 100 
percent, based on the results of controlled speech 
discrimination tests together with the results of puretone 
audiometry tests.  38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 
6100.  "Puretone threshold average," as used in Table VI, 
is the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  Average puretone decibel loss 
is located on Table VI along a horizontal axis, and percent 
of speech discrimination is located along a vertical axis.  
These axes intersect to determine the Roman numeral 
designation for hearing impairment in each ear.  The results 
are then matched between the "better" ear and the "poorer" 
ear on Table VII to produce a disability rating under Code 
6100.  38 C.F.R. § 4.86(a) and (b),which pertain to cases of 
exceptional hearing loss, i.e. when the puretone threshold at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) is 55 decibels or more, are not applicable in 
this appeal.

The Veteran's service-connected bilateral hearing loss is 
currently rated at a noncompensable level.  He was afforded a 
VA audiological examination in  May 2004, in which pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
25
40
65
LEFT
10
15
25
55
60

Speech audiometry revealed speech recognition ability of 96 
percent in each ear.  The average pure tone threshold for the 
right ear was 38; for the left, 39.  These audiologic results 
produce a numeric designation of "I" for the right ear and 
"I" for the left ear.  When these numeric designations are 
applied to the rating criteria, the result is a zero percent 
rating.  38 C.F.R. Part 4, including § 4.85.  

The claims file contains a record of a private audiological 
evaluation dated in September 2006.  The report included 
audiometric findings of pure tone hearing threshold levels 
that are shown in graphic form instead of numeric form.  The 
Board is precluded from applying these graphic results to the 
criteria of 38 C.F.R. § 3.385 in order to determine the 
severity of any hearing loss disability.  See Kelly v. Brown, 
7 Vet. App. 471 (1995).  The examiner commented that testing 
showed "excellent" speech discrimination scores in each 
ear.  

A VA audiological evaluation was performed in December 2006, 
in which pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
30
45
70
LEFT
15
20
35
65
65

Speech audiometry revealed speech recognition ability of 94 
percent in each ear.  The average pure tone threshold was 41 
for the right ear and 46 for the left.  These audiologic 
results produce a numeric designation of "I" for the right 
ear and "I" for the left ear.  When these numeric 
designations are applied to the rating criteria, the result 
is a zero percent rating.  

Based on the foregoing evidence, the Board finds that the 
Veteran's hearing loss disability is not entitled to a 
compensable disability rating.  

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
is authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  The question of an extraschedular rating is a 
component of a claim for an increased rating.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Although the Board may not 
assign an extraschedular rating in the first instance, it 
must specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  At the 
February 2009 hearing, the Veteran contended that his 
service-connected hearing loss presents an exceptional or 
unusual disability because he is unable to distinguish voices 
among background noise.  

In claims for increased rating for hearing loss, the VA 
examination must fully describe the functional effects caused 
by a hearing disability in the final report of the 
examination to facilitate determinations regarding 
extraschedular consideration.  Martinak v. Nicholson, 21 Vet. 
App. 447 (2007).  Unlike the rating schedule for hearing 
loss, 38 C.F.R. § 3.321(b) does not rely exclusively on 
objective test results to determine whether an extraschedular 
rating is warranted.  Id.  

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1).  When the rating 
schedule is inadequate to evaluate a claimant's disability 
picture and that picture has related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service for completion of the third step--a 
determination of whether, to accord justice, the claimant's 
disability picture requires the assignment of an 
extraschedular rating.  Id. 

While the VA examiners failed to address the functional 
effect of the Veteran's hearing loss disability, the Board 
notes that other evidence of record, to specifically include 
the Veteran's own testimony at his February 2009 Board 
hearing, adequately addresses this issue.  Therefore, the 
Board finds that no prejudice results to the Veteran in that 
the functional effects of his hearing loss disability are 
adequately addressed by the remainder of the record and are 
sufficient for the Board to consider whether referral for an 
extra-schedular rating is warranted under 38 C.F.R. § 
3.321(b).

With respect to the first prong of Thun, the evidence does 
not show such an exceptional disability picture that the 
available schedular evaluation for the service-connected 
bilateral hearing loss is inadequate.  A comparison between 
the level of severity and symptomatology of the Veteran's 
hearing loss with the established criteria found in the 
rating schedule for hearing loss shows that the rating 
criteria reasonably describes the Veteran's disability level 
and symptomatology.  The Veteran asserts that the his major 
difficulty is with discrimination.  As discussed above, the 
rating criteria considers puretone decibel hearing loss and 
speech discrimination hearing loss.

The Board further notes that, even if the available schedular 
evaluation for the disability is inadequate, the Veteran does 
not exhibit other related factors such as those provided by 
the regulation as "governing norms."  The Veteran has 
testified that he is frustrated at work because of his 
hearing loss; however, there is no evidence that he has 
required frequent hospitalization or missed any work because 
of his service-connected hearing disability that would cause 
unusual employment impairment.  The effects of the Veteran's 
disability have been fully considered and are contemplated in 
the rating schedule; hence, referral for an extraschedular 
rating is unnecessary at this time. 

In summary, the Board finds that the Veteran's hearing loss 
does not approach the level required for the assignment of a 
compensable disability evaluation for any period of time 
since the claim was filed.  Fenderson, 12 Vet. App. at 126.  
Accordingly, the claim must be denied.


ORDER

An initial compensable disability rating for service-
connected bilateral hearing loss is denied.  


REMAND

The Veteran is seeking increased disability ratings for 
service connected degenerative joint disease, which is 
manifested in his cervical spine, lumbar spine, and right 
knee.  In the rating action on appeal, the RO granted service 
connection and rated all of the orthopedic conditions 
together, assigning a single 20 percent rating from March 1, 
2004.  During the course of the appeal, the RO assigned 
separate ratings, evaluating the right knee and cervical 
spine conditions as 10 percent disabling each, and the lumbar 
spine as noncompensable.  Given that these are initial 
ratings, on remand, the AMC/RO should determine whether 
increased ratings are warranted for any of the conditions for 
both periods of time.  

The Veteran's most recent VA examination was conducted in 
December 2006.  During the Veteran's February 2009 Board 
hearing, he stated that his arthritis symptoms have worsened 
since the previous examination, and his representative urged 
that another evaluation is required due to the length of time 
that has passed.  A veteran is entitled to a new VA 
examination where there is evidence, including his or her 
statements, or those of the representative, that the 
disability has worsened since the last examination.  See 
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994).  The Board therefore remands the 
claims for VA examinations, at the representative's specific 
request.  See Palczewski v. Nicholson, 21 Vet. App. 174 
(2007); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Additionally, the Veteran stated during his hearing that he 
had undergone private medical and chiropractic treatment for 
his neck disability in 2008.  The undersigned agreed to hold 
the record open for 60 days to afford him time to obtain and 
submit evidence of such treatment.  The record was held open, 
but no new evidence was received.  VA did not therefore 
breach its duty under 38 U.S.C.A. § 5103A to assist Veteran 
in obtaining evidence.  Nonetheless, because the claim is 
already being remanded for further development, the AMC/RO 
should provide the Veteran the opportunity to identify any 
additional medical treatment he has received regarding the 
disabilities currently on appeal, and should attempt to 
obtain and associate with the claims file any other treatment 
records so identified.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran and ask him to identify any 
additional medical treatment regarding the 
disabilities currently on appeal.  Appropriate 
action must then be taken to obtain the 
identified records.  A specific request must be 
made for any VAMC treatment records.

2.	Schedule the Veteran for an appropriate VA 
examination to assess the current severity of 
his degenerative joint disease of the lumbar 
spine, cervical spine, and  right knee.  The 
claims file must be made available to the 
examiner for review in connection with the 
examination.  The examiner should conduct a 
thorough examination of the affected joints, to 
include range of motion studies and other 
diagnostic tests as appropriate, and provide a 
diagnosis for any pathology found.  

The examiner is requested to provide a rationale 
for any opinion provided.

3.	 Review the record and complete any further 
development, if necessary.  Thereafter, 
readjudicate the issues on appeal, with 
considerations of staged ratings and whether 
separate ratings should have been assigned from 
the initial date of service connection or from 
any other date during the appeal period.  If 
any benefit sought on appeal remains denied, 
the AMC/RO should issue a supplemental 
statement of the case to the Veteran and his 
representative and afford an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


